Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is a response to Applicant’s Preliminary Amendment filed November 8, 2019.
Claims 6, 10, 13, 17, and 25 have been canceled.  Claims 1-5, 7-9, 11, 12, 14-16, and 18-24 have been amended.
Claims 1-5, 7-9, 11, 12, 14-16, and 18-24 are pending in the instant application.


Information Disclosure Statement
Applicant’s information disclosure statement (IDS) filed February 7, 2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been placed in the file.

Drawings
The Drawings filed on November 18, 2019 are acknowledged and have been accepted by the Examiner.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-5, 7-9, 11, 12, 14-16, and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2007/004977 A1 to “Index Pharmaceuticals”, January 11, 2007.
The claims are drawn to a method of treating an inflammatory bowel disease in a human subject comprising administering to said subject an oligonucleotide comprising the sequence 5’-GGAACAGTTCGTCCATGGC-3’ (SEQ ID NO:2), wherein individual doses of from 150mg to 350mg of said oligonucleotide are administered to the subject on at least two separate occasions, wherein said separate occasions are 3 weeks apart.
The present Specification discloses at paragraph [0016]:
An emergent third line treatment for ulcerative colitis (UC) is cobitolimod (Kappaproct/DIMS0150), a modified single strand deoxyribonucleic acid (DNA)-based synthetic oligonucleotide of 19 bases in length. Cobitolimod has the sequence 5'-G*G*A*ACAGTTCGTCCAT*G*G*C-3' (SEQ ID NO:1), wherein the CG dinucleotide is unmethylated.

Index Pharmaceuticals teaches an oligonucleotide comprising the sequence 5'GGAACAGTTCGTCCATGGC-3' for use in the treatment of an inflammatory bowel disease. See DlMS0150, SEQ.ID.NO.1 G*G*A*ACAGTTCGTCCAT*G*G*C at Table 1, wherein “*” indicates phosphorothioate linkage while others have phosphodiester linkage.  Index Pharmaceuticals explicitly teaches:
The immunomodulatory oligonucleotide of the invention is illustrated by SEQ.ID.No 1 and serves as an example of immunomodulatory DNA based oligonucleotides containing a CpG motif. The invention disclosed the surprising finding that when such immunomodulatory oligonucleotide as denoted by SEQ.ID.NO.1 is administered to a patient suffering from an inflammatory condition of the bowel (i.e ulcerative colitis and Crohn’s disease), and who were equally not responding to steroid therapies and were on concomitant steroid therapy, there was a rapid and pronounced improvement of such patients and the dose of administered steroids could be reduced.


Index Pharmaceuticals teaches that DIMS0150 was diluted in distilled water.  Index Pharmaceuticals also teaches that in one aspect, the invention provides pharmaceutical formulations comprising an immunomodulatory oligonucleotide, according to the invention and a physiologically acceptable carrier.  As used herein, the term "physiologically acceptable" refers to a material that does not interfere with the effectiveness of the immunomodulatory oligonucleotide and is compatible with a biological system such as a cell, cell culture, tissue, or organism.  As used herein, the term "carrier" encompasses any excipient, diluent, filler, salt, buffer, stabilizer, solubilizer, lipid, or other material well known in the art for use in pharmaceutical formulations.
Regarding particular doses and administration regimes of an oligonucleotide comprising the sequence 5’-GGAACAGTTCGTCCATGGC-3’ (SEQ ID NO:2) as recited in the present claims, Applicant is reminded that it is held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Aller, 105 USPQ 233.     
The use of an oligonucleotide comprising the sequence 5'GGAACAGTTCGTCCATGGC-3' for use in the treatment of an inflammatory bowel disease has been well documented in the prior art, as can be seen from Index Pharmaceuticals.  Index Pharmaceuticals discloses the exact same oligonucleotide 
Before the effective filing date of the claimed invention, it would have been obvious to devise the methods as claimed as taught and suggested by Index Pharmaceuticals.  A person of ordinary skill in the art would have been motivated to devise the methods as claimed since Index Pharmaceuticals represents an exact blueprint of how to make and use an oligonucleotide comprising the sequence 5’-GGAACAGTTCGTCCATGGC-3’ for the purpose of treating an inflammatory bowel disease in a human subject.    
A person of ordinary skill in the art would have expected reasonable success of taking the method claims of Index Pharmaceuticals and formulating administration regimens and doses using the teachings of Index Pharmaceuticals and routine skill.  Regarding particular does and administration regimes of an oligonucleotide comprising the sequence 5'GGAACAGTTCGTCCATGGC-3' for use in the treatment of an inflammatory bowel disease, it is well supported that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation and optimization.
Therefore, the subject matter of claims 1-5, 7-9, 11, 12, 14-16, and 18-24 are obvious over Index Pharmaceuticals.


******
Claims 1-5, 7-9, 11, 12, 14-16, and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Atreya et al. (Journal of Crohn’s and Colitis, May 20, 2016, pages .
The claims are as described above.  
Applicant is reminded that the present Specification discloses at paragraph [0016]:
An emergent third line treatment for ulcerative colitis (UC) is cobitolimod (Kappaproct/DIMS0150), a modified single strand deoxyribonucleic acid (DNA)-based synthetic oligonucleotide of 19 bases in length. Cobitolimod has the sequence 5'-G*G*A*ACAGTTCGTCCAT*G*G*C-3' (SEQ ID NO:1), wherein the CG dinucleotide is unmethylated.

Atreya et al. teach a randomized, double-blind, placebo-controlled trial, in which 131 patients with moderate-to-severe active ulcerative colitis (UC) were administered two single doses of the oligonucleotide DIMS0150 [30 mg] or placebo topically during lower gastrointestinal endoscopy at baseline and Week 4.  Atreya et al. teach that during the trial, patients could be taking sulphasalazine, aminosalicylates, or thiopurines, and should be on oral glucocorticosteroids (GCS) at stable doses.  
Atreya et al. do not necessarily teach DIMS0150 administered with one or more pharmaceutically acceptable carriers.  Also, Atreya et al. do not necessarily teach rectal administration.
Index Pharmaceuticals teaches DIMS0150 administered with one or more pharmaceutically acceptable carriers, including a buffer.  Also, Index Pharmaceuticals teaches DIMS0150 administered rectally.
Regarding particular doses and administration regimes of an oligonucleotide comprising the sequence 5’-GGAACAGTTCGTCCATGGC-3’ (SEQ ID NO:2) as recited in the present claims, Applicant is reminded that it is held that where the general In re Aller, 105 USPQ 233.     
The use of an oligonucleotide comprising the sequence 5'GGAACAGTTCGTCCATGGC-3' for use in the treatment of an inflammatory bowel disease has been well documented in the prior art, as can be seen from Atreya et al.  Atreya et al. discloses the exact same oligonucleotide defined in the present application by DIMS0150.  Furthermore, administration regimens and concentrations/dosages are suggested and taught.
Before the effective filing date of the claimed invention, it would have been obvious to devise the methods as claimed as taught and suggested by Atreya et al.  A person of ordinary skill in the art would have been motivated to devise the methods as claimed since Atreya et al. represents an exact blueprint of how to make and use an oligonucleotide comprising the sequence 5’-GGAACAGTTCGTCCATGGC-3’ for the purpose of treating an inflammatory bowel disease in a human subject.    
A person of ordinary skill in the art would have expected reasonable success of taking the method claims of Atreya et al. and formulating administration regimens and doses using the teachings of Atreya et al., Index Pharmaceuticals and routine skill.  Regarding particular does and administration regimes of an oligonucleotide comprising the sequence 5'GGAACAGTTCGTCCATGGC-3' for use in the treatment of an inflammatory bowel disease, it is well supported that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation and optimization.
.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
 
Claims 1-5, 7-9, 11, 12, 14-16, and 18-24 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9795627-B2. An obviousness-type double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the method of treating chronic active ulcerative colitis in a subject that is refractory or responds insufficiently or is intolerant to anti-inflammatory therapy, comprising administering to the subject an effective exposure of an oligonucleotide comprising the sequence 5'-GGAACAGTTCGTCCATGGC-3' (SEQ ID NO:2), wherein at least one CG dinucleotide is unmethylated, and wherein said oligonucleotide is not administered in combination with corticosteroid or glucocorticosteroid of U.S. Patent No. 9795627 embraces and encompasses the method of treating an inflammatory bowel disease in a human subject comprising administering to said subject an oligonucleotide comprising the sequence 5’-GGAACAGTTCGTCCATGGC-3’ (SEQ ID NO:2), wherein individual doses of from 150mg to 350mg of said oligonucleotide are administered to the subject on at least two separate occasions, wherein said separate occasions are 3 weeks apart of the present invention.  The limitations of the instant claims are provided in the supporting disclosure of the patent as preferred embodiments.  
Regarding particular doses and administration regimes of an oligonucleotide comprising the sequence 5’-GGAACAGTTCGTCCATGGC-3’ (SEQ ID NO:2) as recited in the present claims, Applicant is reminded that it is held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Aller, 105 USPQ 233.     
The claims of U.S. Patent No. 9795627 overlaps in scope and fully embraces that which is claimed in the present invention.  Therefore, a terminal disclaimer disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9795627 is required.

******
Claims 1-5, 7-9, 11, 12, 14-16, and 18-24 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9492516-B2. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the method of treating chronic active ulcerative colitis in a subject that is refractory or responds insufficiently or is intolerant to anti-inflammatory therapy, comprising administering to a patient in need thereof, an effective exposure of an oligonucleotide comprising the sequence 5'-GGAACAGTTCGTCCATGGC-3' (SEQ ID 
Regarding particular doses and administration regimes of an oligonucleotide comprising the sequence 5’-GGAACAGTTCGTCCATGGC-3’ (SEQ ID NO:2) as recited in the present claims, Applicant is reminded that it is held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Aller, 105 USPQ 233.     
The claims of U.S. Patent No. 9492516 overlaps in scope and fully embraces that which is claimed in the present invention.  Therefore, a terminal disclaimer disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9492516 is required.

******
Claims 1-5, 7-9, 11, 12, 14-16, and 18-24 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-119 In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the method for enhancing steroid efficacy in a steroid refractory patient afflicted with an inflammatory condition who does not respond or responds poorly or inadequately to steroid anti-inflammatory treatment or a steroid dependent patient afflicted with an inflammatory condition and currently on and responding adequately to steroid anti-inflammatory treatment who shows an inability to be weaned off systemically or topically administered steroid treatment without increasing the severity of the inflammatory condition, comprising: administering to the patient an oligonucleotide having the sequence 5'-Xm -CG-Yn -3' wherein X is A, T, C, or G, Y is A, T, C, or G, and m is 1-20 and n is 1-20 and wherein at least one CG dinucleotide is unmethylated, wherein the oligonucleotide is administered in an amount effective to improve sensitivity of the patient to the steroid anti-inflammatory treatment and thereby induce a clinical response in the steroid refractory patient or improve a clinical response in the steroid dependent patient of U.S. Patent No. 8592390 embraces and encompasses the method of the present invention.  The limitations of the instant claims are provided in the supporting disclosure of the patent as preferred embodiments.  
Regarding particular doses and administration regimes of an oligonucleotide comprising the sequence 5’-GGAACAGTTCGTCCATGGC-3’ (SEQ ID NO:2) as recited in the present claims, Applicant is reminded that it is held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Aller, 105 USPQ 233.     
The claims of U.S. Patent No. 8592390 overlaps in scope and fully embraces that which is claimed in the present invention.  Therefore, a terminal disclaimer disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 8592390 is required.

******
Claims 1-5, 7-9, 11, 12, 14-16, and 18-24 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 8569257-B2. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the method for enhancing steroid efficacy in a patient afflicted with an inflammatory condition and currently on and responding adequately to steroid anti-inflammatory treatment, with the inability to be weaned off systemically or topically administered steroid treatment without increasing severity of the inflammatory condition, comprising: administering to the patient an oligonucleotide having the sequence 5'-TTCGT-3' (SEQ ID NO: 18) and not more than 100 nucleotides, and wherein at least one CG dinucleotide is unmethylated, wherein the oligonucleotide is administered in an amount effective to improve sensitivity of the patient to the steroid anti-inflammatory treatment and thereby enable the patient to be weaned off of the steroid anti-inflammatory treatment of U.S. Patent No. 8569257 embraces and encompasses the method of the present invention.  The limitations of the instant claims are provided in the supporting disclosure of the patent as preferred embodiments.  
Regarding particular doses and administration regimes of an oligonucleotide comprising the sequence 5’-GGAACAGTTCGTCCATGGC-3’ (SEQ ID NO:2) as recited in the present claims, Applicant is reminded that it is held that where the general conditions In re Aller, 105 USPQ 233.     
The claims of U.S. Patent No. 8569257 overlaps in scope and fully embraces that which is claimed in the present invention.  Therefore, a terminal disclaimer disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 8569257 is required.

******
Claims 1-5, 7-9, 11, 12, 14-16, and 18-24 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-39 of U.S. Patent No. 8258107-B2. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the method for enhancing steroid efficacy in a steroid refractory patient afflicted with ulcerative colitis or Crohn's disease and currently on steroid anti-inflammatory treatment but not responding or responding poorly or inadequately to the steroid anti-inflammatory treatment, comprising administering to the patient an oligonucleotide having the sequence 5'-GGAACAGTTCGTCCATGGC-3' (SEQ ID NO: 1), 
Regarding particular doses and administration regimes of an oligonucleotide comprising the sequence 5’-GGAACAGTTCGTCCATGGC-3’ (SEQ ID NO:2) as recited in the present claims, Applicant is reminded that it is held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Aller, 105 USPQ 233.     
The claims of U.S. Patent No. 8258107 overlaps in scope and fully embraces that which is claimed in the present invention.  Therefore, a terminal disclaimer disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 8258107 is required.

******
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the method for enhancing steroid efficacy in a steroid refractory patient afflicted with an inflammatory condition who does not respond or responds poorly or inadequately to steroid anti-inflammatory treatment or a steroid dependent patient afflicted with an inflammatory condition and currently on and responding adequately to steroid anti-inflammatory treatment who shows an inability to be weaned off systemically or topically administered steroid treatment without increasing the severity of the inflammatory condition, comprising: administering to the patient an oligonucleotide having the sequence 5'-Xm -CG-Yn -3' wherein X is A, T, C, or G, Y is A, T, C, or G, and m is 1-20 and n is 1-20 and wherein at least one CG dinucleotide is unmethylated, wherein the oligonucleotide is administered in an amount effective to improve sensitivity of the patient to the steroid anti-inflammatory treatment and thereby induce a clinical response in the steroid refractory patient or improve a clinical response in the steroid dependent patient of U.S. Patent No. 8148341 embraces and encompasses the method of the present invention.  The limitations of the instant claims are provided in the supporting disclosure of the patent as preferred embodiments.  
Regarding particular doses and administration regimes of an oligonucleotide comprising the sequence 5’-GGAACAGTTCGTCCATGGC-3’ (SEQ ID NO:2) as recited in the present claims, Applicant is reminded that it is held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Aller, 105 USPQ 233.     
The claims of U.S. Patent No. 8148341 overlaps in scope and fully embraces that which is claimed in the present invention.  Therefore, a terminal disclaimer disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 8148341 is required.


Conclusion
No claims are allowable at this time.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635